Citation Nr: 1410551	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for osteoarthritis, left knee with limitation of motion, currently rated at 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which increased the assigned disability evaluation for osteoarthritis to 20 percent.  As the Veteran is presumed to seek the highest possible rating for his disability, this rating decision does not resolve the Veteran's increased rating claim and it remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

Jurisdiction of the claims file was subsequently transferred to the RO in Waco, Texas.  

The Veteran participated in a formal hearing before a Decision Review Officer (DRO) at the Waco, Texas RO in July 2011.  A transcript of that hearing is associated with the claims folder.

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  Any functional limitation, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that a VA examination is inadequate if it does not report the extent of additional limitation caused by pain).

At the most recent VA examination in August 2011, the examiner did not specifically address the Deluca factors, including additional limitation of motion due to weakened movement, excess fatigability, pain, incoordination, or reported flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a for a VA examination to determine the current severity of his left knee disability.  The claims file must be reviewed by the examiner.  

The examiner should report the ranges of motion of the left knee.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If the examiner is not able to answer these questions, reasons for this inability should be provided.  The examiner is advised that the Veteran is competent to report limitations during flare-ups.

The examiner should also comment on the Veteran's complaints of instability following prolonged periods of physical activity.  

The extent of any instability or subluxation should be noted.

2.  If the benefit sought on appeal remains denied issue a supplemental statement of the case; and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

